Citation Nr: 0526060	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-12 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for essential 
hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran had active military service from February 1979 to 
January 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In October 2003, the Board remanded to the RO claims for 
service connection for abnormal Papanicolaou (Pap) smears and 
for a rating higher than 10 percent for essential 
hypertension for further development.  And in a March 2005 
decision, on remand, the RO granted service connection for 
history of cervical dysplasia, claimed as abnormal Pap 
smears.  The veteran has not appealed either the rating or 
effective date assigned, so there is no issue currently 
before the Board concerning her abnormal Pap smears.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (increased 
rating issues are separate from service connection issues).  
See also Thomas v. Brown, 9 Vet. App. 269, 270, (1996).  
Therefore, the only remaining claim on appeal is for a higher 
rating for her essential hypertension.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of her appeal. 

2.  The service-connected hypertension is controlled with 
medication.  The diastolic blood pressures are not 
predominantly 110 or more, and the systolic blood pressures 
are not predominantly 200 or more.




CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for essential hypertension.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, including § 4.7 and Code 7101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case as a development letter 
was mailed to the veteran in May 2001, so prior to the 
January 2002 RO decision being appealed.

According to the VCAA, VA must request that the claimant 
provide any evidence in her possession that pertains to her 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO never sent a letter 
specifically requesting that she provide any evidence in her 
possession pertaining to her claim, this is nonprejudicial 
and, hence, merely harmless error.  The RO has consistently 
requested that she provide information pertaining to her 
claim.  When she has provided information about where she was 
treated for her condition, the VA has obtained said records.  
She has also provided additional argument regarding why she 
is entitled to the benefit requested.  Therefore, the net 
result is that she has been provided with every opportunity 
to submit evidence and argument in support of her claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Thus, the veteran clearly is not prejudiced because she is 
fully aware of what the evidence needs to show - even were 
the Board to assume her VCAA notice is inadequate.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-30 (2005) 
(if VA fails to inform the veteran regarding what information 
and evidence is necessary to substantiate the claim, VA must 
demonstrate there was clearly no prejudice to her based on 
any failure to give such notice).  The Court went on to hold 
in Mayfield that an error, whether procedural or substantive, 
is prejudicial "when the error affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the [adjudication]."  
(quoting McDonough Power Equip., Inc. v. Greenwood, 
464 U.S. 548, 553 (1984).

There is no evidence missing from the record that must be 
part of it for the veteran to prevail on the claim.  The RO, 
pursuant to the Board's October 2003 remand, sent her another 
VCAA development letter in May 2004 and subsequently had 
her undergo a VA examination in October 2004 to determine the 
severity of her hypertension under the applicable rating 
criteria.  This being the case, the content of the VCAA 
notice substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  
Consequently, further VCAA notice is not required.



II.  Governing Laws, Regulations and Legal Analysis

The veteran was granted service connection for hypertension 
and received a 10 percent rating effective January 1989.  In 
February 2001, she requested a higher rating for this 
condition, maintaining the symptoms and manifestations of the 
disability had increased in severity.  She said her 
hypertension causes chest pain and palpitations, which 
occasionally occur while walking, climbing stairs, or even 
when sitting.  She also said her doctors had increased her 
medications, which, in turn, had caused her to experience 
more fatigue and increased urination.  And she reported 
receiving ongoing treatment at the VAMC in Winston-Salem, 
North Carolina.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation already has been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Under the rating criteria in effect since January 12, 1998, 
for hypertensive vascular disease (hypertension and isolated 
systolic hypertension), the current 10 percent rating 
requires diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more, or where there 
is a history of diastolic pressure predominantly 100 or more 
and continuous medication is required for control.  The next 
higher rating, 20 percent, requires diastolic pressure that 
is predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  The disability will be rated at 
40 percent with diastolic pressure predominantly 120 or more.  
A 60 percent rating will be assigned with diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.101, Diagnostic 
Code 7101 (2004) (effective from January 12, 1998).

The Board has considered the evidence presented by the 
veteran.  While she may feel that the severity of her 
hypertension warrants a higher evaluation, the objective 
clinical findings of the trained medical professionals are 
substantially more probative in determining if the criteria 
for a higher evaluation have been met.  The Board has 
carefully reviewed the clinical records.  There are many 
blood pressure readings, which need not be listed here 
because none of the diastolic pressure readings was 110 or 
more, and none of the systolic pressure readings was 200 or 
more.  For example, the latest VA hypertension examination 
conducted in October 2004 - on remand - noted blood 
pressure readings of 130/88, 126/86, and 132/90.  The next 
higher rating does not just require one or a few readings 
that show a diastolic pressure of 110 or more, or a systolic 
pressure of 200 or more.  Rather, the readings must be 
predominantly 110 or more for the diastolic pressure, or 
predominantly 200 or more for the systolic pressure.  And 
this simply has not been shown here.  During her latest VA 
examination in October 2004, the veteran mentioned that her 
blood pressure was measured at "160/165" in September 2004, 
so the month prior.  She also acknowledged, however, that her 
recently changed hypertension medication was effective with 
no apparent side effects.  But even considering this one 
isolated incidence of noticeably increased blood pressure, 
the blood pressure readings in the aggregate certainly do not 
predominantly meet the requirements for a higher rating.  The 
many blood pressure readings of record provide a clear 
preponderance of evidence showing the requirements for a 
higher rating have not been met.

The Board is mindful of the veteran's contention that her 
hypertension causes increased disability.  And even as a lay 
person, she is competent to report information of which she 
has personal knowledge, i.e., information that she can gather 
through her senses.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  But this notwithstanding, although she is indeed 
competent to describe the residuals of her hypertension in 
her own subjective opinion, she lacks the medical training 
and expertise needed to offer a competent medical opinion 
regarding the actual severity of the disability.  Routen v. 
Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

So, for these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent, 
meaning the benefit-of-the-doubt rule does not apply.  38 
C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 307, 
311 (1999), Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
Thus, the appeal is denied.


ORDER

The claim for a rating higher than 10 percent for essential 
hypertension is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


